United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       May 3, 2004
                               FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                __________________________                               Clerk
                                       No. 03-60849
                                     Summary Calendar
                                __________________________


LOUISE MCKENZIE,
                                                                             Plaintiff - Appellant,

versus

RIVER REGION MEDICAL CORPORATION, et al.,

                                                                           Defendants-Appellees.


                 ___________________________________________________

                         Appeal from the United States District Court
                           for the Southern District of Mississippi
                                     (No. 3:99-CV-366)
                 ___________________________________________________


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:1

         In July 1998, the River Region Medical Corporation (“River Region”) discharged Louise

McKenzie from employment for allegedly racially harassing employees whom she supervised.

McKenzie filed a suit against River Region, two supervisors, and Quorum Health Group, Inc.

(“Quorum”), a company allegedly involved in the day-to-day operations of River Region. After her


         1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                1
termination, McKenzie alleged a variety of state and federal claims against the Defendants. The

district court granted summary judgment to the Defendants. McKenzie appeals that ruling.

        We are unable to reach the merits of McKenzie’s arguments; her appellate brief precludes us

from doing so. Federal Rule of Appellate Procedure 28(a)(9) states that an appellant’s brief must

contain an argument section with “contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.” Based on Rule 28, this Court has

on several occasions declined to consider the merits of a claim where an appellant’s brief lacked

“logical argumentation or citation to authority.” See, e.g., Alameda Films SA de CV v. Authors

Rights Restoration Corp. Inc., 331 F.3d 472 (5th Cir. 2003); Meadowbriar Home for Children, Inc.

v. Gunn, 81 F.3d 521, 532 (5th Cir. 1996); Randall v. Chevron U.S.A., Inc., 13 F.3d 888, 911 (5th

Cir. 1994). We have noted that “it is not the function of the Court of Appeals to comb the record

for possible error, but rather it is counsel’s responsibility to point out distinctly and specifically the

precise matters complained of, with appropriate citations to the page or pages in the record where

the matters appear.” United States v. Martinez-Mercado, 888 F.2d 1484, 1492 (5th Cir. 1992).

        The dearth of citation to the record, and the utter lack of references to evidence supporting

McKenzie’s claims constitute a violation of Rule 28(a)(9). McKenzie argues repeatedly that she

submitted “credible” and “substantial” evidence in support of her claims, but then fails to specify the

content of this evidence, much less where it can be located in the record. The scant references to the

record identify only extraneous matters that fail to provide any logical argumentation. In the absence

of an adequate brief, we must, and do, AFFIRM the district court’s ruling.




                                                    2